                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Karen Marie Beard,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:21-cv-00301-FDW-DCK
                                      )
                 vs.                  )
                                      )
             Walmart,                 )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 20, 2021 Order.

                                               August 20, 2021




      Case 3:21-cv-00301-FDW-DCK Document 5 Filed 08/20/21 Page 1 of 1
